Citation Nr: 1409772	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-47 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depression, anxiety, and mood swings.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to September 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file reveals VA treatment records dated from June 2011 to July 2013, which were considered by the agency of original jurisdiction (AOJ) in the most recent August 2013 supplemental statement of the case, as well as an August 2013 rating decision that granted service connection for PTSD.  Upon review of the VBMS file, a February 2014 correspondence from the Veteran has been associated.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran filed separate claims seeking service connection for depression, anxiety, and mood swings.  Additionally, in an August 2013 rating decision, service connection for PTSD was granted.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the award of service connection for PTSD, the Court's decision in Clemons, and the other psychiatric diagnoses of record, the Board has recharacterized the issues on appeal as entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depression, anxiety, and mood swings, as reflected on the title page of this decision.

In the Veteran's February 2014 statement in VBMS, he requested an increased rating for his service-connected PTSD, which is currently evaluated as 50 percent disabling.  Therefore, such issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not currently have any medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service.  The Veteran's complaints regarding his purported Gulf War Syndrome have otherwise been attributed to known clinical diagnoses that have been separately adjudicated by VA.

2.  The Veteran does not have a current diagnosis of chronic fatigue syndrome during the pendency of the claim and his complaints of fatigue are attributed to known clinical diagnoses.  

3.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  The Veteran's psychiatric symptoms of depression, anxiety, and mood swings are attributed to his service-connected PTSD and contemplated in his currently assigned 50 percent disability rating.  


CONCLUSIONS OF LAW

1.  The requirements for service connection for Gulf War Syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013). 

2.  Chronic fatigue syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April 2008 and July 2008 letters, sent prior to the initial unfavorable decision issued in March 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, all of the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Board notes that the Veteran's complete service personnel records are unavailable.  While majority of such records are contained in the claims file, the AOJ made a formal finding of unavailability of the Veteran's complete service personnel records in September 2012.  Specifically, the AOJ determined that the efforts to obtain such records have been exhausted and further attempts would be futile.  As such, the AOJ determined that the complete service personnel records are not available.  The Veteran was advised of such fact in a September 2012 letter and was provided an opportunity to submit any service personnel records in his possession; however, to date, he has not done so.  The Board also notes that the record reflects that the Veteran was treated at private hospital in April 2007 and such records are not contained in the claims file.  However, it is not necessary to obtain them as additional documentation reveals that such treatment pertained to cardiac complaints and, therefore, they are irrelevant to the issues on appeal.  Therefore, the Board finds that VA has satisfied duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records relevant to these claims that have not been requested or obtained.   

Additionally, pertinent to the Veteran's claim for service connection for chronic fatigue syndrome, he was afforded a VA examination in December 2008 and an addendum opinion was provided in April 2009.  Regarding his claim for service connection for an acquired psychiatric disorder other than PTSD, he was afforded VA examinations in January 2010, with an addendum in March 2010, and July 2013.  The Board finds that the VA examination reports and addendum opinions contained therein are adequate to decide the issues on appeal.  The examinations are predicated on interview with the Veteran as well as physical examination and, further, the examiners noted review of the record, to include the Veteran's service treatment records.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on, and citing to, the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, neither the Veteran nor his representative have in any way challenged the adequacy of the examination reports or opinions.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding such issues decided herein has been met.

The Board notes the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for Gulf War Syndrome or sleep apnea; however, the Board finds that such is not necessary to decide the issues.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Specifically, as will be discussed below, there is no such disability known as Gulf War Syndrome.  Moreover, the Veteran's alleged symptoms of fatigue, anxiety, sleep problems, narcoleptic states, depression, and sleep apnea, have been attributed to known clinical diagnoses.  Therefore, the Board finds that the Veteran does not currently have any medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service.  Consequently, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Additionally, as relevant to the Veteran's claim for service connection for sleep apnea, his service treatment records are negative for any complaints, treatment, or diagnoses referable to such disorder.  Moreover, while there is a current diagnosis of sleep apnea, there is no competent and credible evidence indicating that such may be related to the Veteran's military service.  In this regard, as will be discussed herein, the Board finds the Veteran's and his family members' statements regarding the continuity of symptomatology referable to such disorder to be not credible, and as laypersons, they are not competent to offer an etiological opinion.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide such claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for his claimed disorders.

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As indicated previously, the Veteran's complete service personnel records appear to be unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).


Gulf War Syndrome 

As indicated previously, there is no such disability known as Gulf War Syndrome.  Rather, as noted above, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  The record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to March 1991.  Additionally, while he has alleged numerous symptoms stemming from such service, to include fatigue, anxiety, sleep problems, narcoleptic states, depression, and sleep apnea, the record reflects that all such symptoms have been attributed to known clinical diagnoses.  In this regard, as will be discussed further herein, the Veteran's fatigue has been attributed to a host of medically diagnosed conditions, to include morbid obesity, sleep apnea, depression, angina, and hyperglycemia.  Likewise, his complaints referable to sleep have been attributed to sleep apnea.  Finally, the Veteran's depression and anxiety are found to be symptoms of his service-connected PTSD.  Therefore, the Board finds that the Veteran does not currently have any medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service and such diagnosed disorders have been separately adjudicated by VA. 

Chronic Fatigue Syndrome

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to fatigue.  Such records reflect treatment for upper respiratory infections in February 1989 and May 1989.  Post-service VA treatment records document the Veteran's history of fatigue along with diagnoses of depression, alcohol abuse, sleep apnea, angina, and morbid obesity.  Lay statements from the Veteran's family members indicate that he has fatigue.

On December 2008 VA examination, which was conducted by an advanced practice nurse, the Veteran reported that his routine daily activities are restricted due to chronic fatigue.  He indicated that he was no longer able to work because he was always falling asleep at the wheel when driving his truck.  He indicated that he was no longer able to play with his daughter because it was too fatiguing.  He reported that his fatigue was constant and debilitating.  The examiner noted that the Veteran experienced an illness in 1989, which appeared to be viral with nonexudative pharyngitis and, after such time, developed debilitating fatigue.  Physical examination was essentially unremarkable, and the examiner diagnosed chronic fatigue syndrome, moderate to severe, but did not provide a basis for such diagnosis beyond a nebulous notation of the Veteran's illness in 1989.  

On April 2009 VA chart review, a physician determined that the December 2008 VA examiner erred in her diagnosis of chronic fatigue syndrome.  Rather, he opined that the Veteran did not have chronic fatigue syndrome related to the Gulf War.  In support of such conclusion, he noted that the Veteran had been working as a truck driver, a job that required heavy labor and long stints awake and alert, as recently as a few months prior to the December 2008 examination, and that the Veteran did not have symptoms of fatigue as long as his sleep apnea was controlled.  The examiner noted that the Veteran held that job for a decade past his active duty Gulf War experience.  Additionally, the examiner noted that the Veteran has multiple risk factors that included morbid obesity, sleep apnea, depression, angina, hyperglycemia, all of which would be expected to give him symptoms of fatigue.  Based on his review, the examiner concluded that the Veteran's symptoms of fatigue were less likely as not caused by or a result of his Gulf War experience.

The Board accords greater probative weight to the April 2009 VA examiner's opinion that the Veteran does not have chronic fatigue syndrome than the December 2008 VA examiner's opinion that he does, in fact, have such disorder.  In this regard, the December 2008 VA examiner, an advanced practice nurse, failed to provide a basis for her diagnosis of chronic fatigue syndrome beyond a nebulous notation of the Veteran's illness in 1989.  In contrast, the December 2009 VA examiner, a physician, reviewed the full record, to include the Veteran's service and post-service treatment records documenting his medical history as well as the lay statements of record, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords greater probative weight to the April 2009 VA examiner's finding that the Veteran does not have chronic fatigue syndrome.  

The Board has also considered the Veteran's and his family members' lay statements regarding his fatigue symptoms and their allegation that he has chronic fatigue syndrome related to his military service.  While the Veteran is competent to provide statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   

In the instant case, the Veteran and his family members are competent and credible to describe his symptoms of fatigue, but as lay people, they are not competent to attribute such symptom to a specific disorder.  In this regard, the diagnosis of chronic fatigue syndrome involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra.  Moreover, the Veteran's symptoms of fatigue have been associated with other diagnoses, i.e. morbid obesity, angina, and sleep apnea.  Thus, in this case, lay evidence cannot competently and sufficiently establish a diagnosis of chronic fatigue syndrome. As such, the Veteran's and his family members' assertions as to etiology have no probative value.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  However, the Board finds that there is no probative evidence of a diagnosis of chronic fatigue syndrome either prior or during the pendency of the Veteran's claim.  Therefore, in the absence of a current disability, service connection for chronic fatigue syndrome must be denied.

Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea is related to his military service.  He indicated in his April 2008 claim that he hasn't slept well since service, and that he now has sleep apnea.  In lay statements, the Veteran's family members reported that the Veteran has had sleeping difficulties since returning from active duty.  

The Veteran's service treatment records are silent for any diagnoses or chronic symptoms of sleep apnea.  The treatment records document that the Veteran was counseled for his weight and subsequently placed in an overweight program.  On August 1991 separation examination, the Veteran denied any sleeping problems, and the summary documented that the Veteran was healthy except for obesity.

An October 2003 VA treatment record documents the Veteran's first complaint of a sleeping disorder.  He indicated that he noted problems with fatigability and that he usually falls asleep even while sitting.  He reported that his wife also noted that he snores heavily and has episodes of holding his breath at night.  The treatment provider noted that the Veteran was obese and had some depression problems.  The Veteran's weight was noted to be 358 pounds.  The assessment was sleep disorder, possibly sleep apnea.  A consultation for a sleep study was ordered.

A March 2006 VA sleep study documented severe obstructive sleep apnea.  In a February 2008 VA mental health treatment record, the Veteran reported that he was sleeping very well with his CPAP machine.

While the Veteran has a current diagnosis of sleep apnea, the Board finds that such  is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In this regard, his service treatment records are negative for any complaints, treatment, or findings referable to such disorder.  Moreover, the Veteran denied trouble sleeping at the time of his August 1991 separation examination.  Furthermore, while the Veteran and his family members are competent to report their observations of the Veteran's symptomatology, i.e., sleeping difficulties since service, the Board finds that such statements are not credible.  In assessing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

In this regard, the contemporaneous medical and lay evidence of record fails to document difficulty sleeping or other symptoms associated with sleep apnea.  Specifically, the Veteran's service treatment records are for any diagnoses or chronic symptoms of sleep apnea.  Moreover, upon his August 1991 separation examination, the Veteran denied trouble sleeping.  Therefore, the Veteran's and his family members' current statements, made in connection with his pending claim for VA benefits, that he has had symptoms associated with sleep apnea since his service separation are inconsistent with the contemporaneous evidence.  Accordingly, such statements are accorded no probative weight.
 
Moreover, there is no medical opinion linking sleep apnea to the Veteran's military service.  To the extent that the Veteran and his family members allege that such disorder is related to his military service, the Board finds that the question regarding the potential relationship between the Veteran's sleep apnea and any instance of his military service to be complex in nature.  See Woehlaert, supra. In this regard, the question of causation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and his family members' opinions are nonprobative evidence.  Therefore, service connection for sleep apnea is not warranted.

An Acquired Psychiatric Disorder Other Than PTSD

The Veteran contends that his symptoms of depression, anxiety, and mood swings are a direct result of his military duty service.  At the outset, the Board notes that service connection for PTSD was granted in an August 2013 rating decision.  In such rating decision, the Veteran was granted a 50 percent rating that the RO determined encompasses, in pertinent part, disturbances in motivation and mood, anxiety, and depressed mood.

The Veteran's service treatment records includes a June 1988 Health Risk Appraisal Screening Evaluation that documents his complaints of stress due to his relationship with his girlfriend.  The Veteran was advised to seek counseling as needed for any depression.  On April 1991 separation examination, the Veteran did not report any symptoms of depression or nervousness and his clinical psychiatric evaluation was normal.

A July 1998 VA consultation report documents the Veteran's complaints of increasing problems with anger and rage.  The examiner's impression included recurrent major depression.  Subsequent mental health VA treatment records continue to document treatment for a psychiatric complaints that encompassed major depression.

At a January 2010 VA examination, major depression was diagnosed and, in a March 2010 VA opinion, the examiner stated, in part, that the Veteran's current depression was as a result of his massive obesity and its resultant difficulties.  In a July 2013 VA psychiatric examination, the examiner (who, notably, has seen him since July 1998 and conducted the prior VA examinations), found that the only psychiatric diagnosis the Veteran has is PTSD.  The examiner specifically noted the previous diagnoses of major depression, which he himself had assigned, and determined that the previous depressive symptoms and diagnoses were best understood as being manifestations of PTSD.

The Board accords great probative weight to the July 2013 VA examiner's determination that the Veteran's psychiatric symptomatology, to include that which supported prior diagnoses of major depression, are best understood as being manifestations of PTSD as he considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on, and citing to, the records reviewed.  Moreover, he offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

To the extent that the Veteran claims that he has an acquired psychiatric disorder other than PTSD, the Board finds that he is not competent to offer an opinion regarding such a complex medical subject.  See Woehlaert, supra. In this regard, while he and his family members are competent to describe the Veteran's psychiatric symptomatology, they are not competent, as lay people, to attribute such symptoms to a diagnosis.  In this regard, the question of diagnosis of a psychiatric disorder involves knowledge and application of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and as such, extends beyond an immediately observable cause-and-effect relationship.  Moreover, as previously noted, the Veteran's psychiatric symptoms of disturbances in motivation and mood, anxiety, and depressed mood have specifically been associated with the Veteran's PTSD and are contemplated his current 50 percent disability rating.  Therefore, service connection for an acquired psychiatric disorder other than PTSD is not warranted.

As a final point of analysis with respect to the Veteran's acquired psychiatric disorder claim, the Board wishes to emphasize that the PTSD for which he is already service connected has been rated 50 percent disabling under Diagnostic Code 9411.  That particular diagnostic code subscribes to the criteria set forth in the General Rating Formula for Mental Disorders, which is used to rate all psychiatric disabilities, with the exception of eating disorders.  As such, the Board notes that his underlying psychiatric symptoms, to include depression, anxiety, and mood swings, are collectively contemplated by the rating assigned for that disability.  As noted in the Introduction, the Board is aware that the Veteran now seeks a higher disability rating for his PTSD and has referred that claim to the AOJ for appropriate action.  In the meantime, however, for VA to establish service connection for a different mental disorder and then assign a separate rating based upon the same symptomatology considered within the Veteran's PTSD award would amount to impermissible pyramiding.  38 C.F.R. §§ 4.414, 4.130, Diagnostic Codes 9201-9440 (2013).    

All Claims

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for Gulf War Syndrome, chronic fatigue syndrome, sleep apnea, and an acquired psychiatric disorder other than PTSD.  As such, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for Gulf War Syndrome is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for sleep apnea is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


